IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 5, 2008
                                     No. 08-50310
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MARIA P. QUIJAS

                                                  Plaintiff-Appellant

v.

MICHAEL J. ASTRUE, Commissioner of Social Security

                                                  Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                         USDC No. 3:07-CV-00062-RPM


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Maria P. Quijas appeals a judgment affirming the Social Security
Commissioner’s denying her claim for disability benefits.
       In applying for disability-insurance benefits and social-security income,
Quijas claimed disability due to headaches, depression, anxiety, sleep problems,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-50310

stress, nervousness, fatigue, memory and concentration problems, and mood
swings. After her application was denied initially and on reconsideration, Quijas
received an administrative hearing. The Administrative Law Judge (ALJ)
denied the application, and the Social Security Appeals Council denied Quijas’
request for review, affirming the ALJ’s decision as the final decision of the
Commissioner.
      Quijas sought judicial review of the administrative decision. The district
court affirmed.
      Quijas claims: (1) the ALJ failed to properly evaluate Quijas’ mental
impairment; (2) the ALJ’s findings are not supported by substantial evidence; (3)
the ALJ erred in finding that Quijas was able to perform her past relevant work;
and (4) the ALJ erred in not finding Quijas disabled under the medical
vocational guidelines.
      The Commissioner’s decisions are reviewed “only to ascertain whether (1)
[they are] supported by substantial evidence and (2) whether the Commissioner
used the proper legal standards to evaluate the evidence”. Newton v. Apfel, 209
F.3d 448, 452 (5th Cir. 2000) (citations omitted). Substantial evidence is “such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion”, Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and
internal quotation marks omitted); it must be “more than a scintilla, but less
than a preponderance”. Johnson v. Bowen, 864 F.2d 340, 343 (5th Cir. 1988).
      The Commissioner applies the well-known five-step sequential evaluation
process to determine disability. 20 C.F.R. § 404.1520(a); see, e.g., Crowley v.
Apfel, 197 F.3d 194, 197-98 (5th Cir. 1999). The plaintiff must establish the first
four steps before the burden shifts to the Commissioner, at step five, to show
there is other gainful employment in one or more occupations that the claimant
is capable of performing in spite of her existing impairments. E.g., Carey v.
Apfel, 230 F.3d 131, 135 (5th Cir. 2000). If the Commissioner meets this burden,
the plaintiff must prove she cannot perform the alternate work. Id. “A finding

                                        2
                                  No. 08-50310

that the claimant is not disabled at any step is conclusive and ends the inquiry.”
Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir. 2002) (citing Greenspan v.
Shalala, 38 F.3d 232, 235 (5th Cir. 1994)).
      The ALJ found Quijas met her burden under the first step because she had
not engaged in substantial gainful activity since 2004. For the next three steps,
the ALJ concluded: (1) although Quijas had severe impairments in the form of
arthritis and obesity, her mental impairment was not severe; (2) her
impairments did not qualify as any of the listed impairments; and (3) Quijas
retained a residual functional capacity (RFC) to perform a slightly limited range
of medium work. Quijas’ claim failed at step four of the sequential evaluation.
      Quijas asserts her mental impairment was not properly evaluated because
the ALJ failed to develop the record and relied solely on the opinions of non-
examining physicians. Quijas’ examining physician, Dr. Fernandez, diagnosed
her with a single episode major depressive disorder. Quijas told Dr. Fernandez
she was able to perform her basic daily activities. Dr. Fernandez concluded
Quijas demonstrated variable concentration, weak recall, and mild weakness in
practical judgment and verbal abstract reasoning. Dr. Fernandez attributed
some of Quijas’ deficits to her limited education. Dr. Fernandez suggested
additional testing might be necessary to rule out borderline intellectual
functioning and learning disability. Relying on Dr. Fernandez’ report and other
medical evidence, the non-examining physicians concluded Quijas’ mental
impairments were not severe. After examining all the evidence, including Dr.
Fernandez’ report, the ALJ determined Quijas’ mental impairment of depression
was not severe. The ALJ’s decision is supported by substantial evidence.
      Quijas maintains the ALJ’s failure to request additional psychometric
testing prejudiced her. Additional testing is required only when the record is
inadequate for the ALJ to make a determination. See 20 C.F.R. § 404.1512(e).
The ALJ’s decision is based on an extensive record, which includes reports from
examining physicians Drs. Fernandez and Barahona, and Quijas’ medical

                                        3
                                 No. 08-50310

records from Centro De Salud Familiar and R.E. Thompson General Hospital.
The ALJ properly considered that Quijas had no history of mental health
treatment. Leggett v. Chatter, 67 F.3d 558, 566 (5th Cir. 1995) (holding the ALJ
did not err by not ordering psychological tests where the record showed the
claimant was never treated for alleged anxiety, stress, and depression). The ALJ
also extensively questioned Quijas about her education, prior work experience,
family circumstances, daily routine, and physical and mental conditions. The
record was adequate for the ALJ to conclude Quijas’ mental impairments were
not severe.
      Essentially for the reasons stated by the district court, the ALJ’s findings
that Quijas (1) retained the RFC for unskilled medium work, and (2) was able
to perform her past relevant work are likewise supported by substantial
evidence. The ALJ found Quijas had severe impairments in the form of shoulder
and back arthritis and obesity, but she could perform a slightly limited range of
medium work. The ALJ properly accounted for Dr. Barahona’s finding regarding
Quijas’ limited reaching ability. Dr. Barahona’s physical examination did not
identify any other physical limitations. The ALJ properly credited Quijas’
subjective testimony to the extent it was supported by her medical record.
Chambliss v. Massanari, 269 F.3d 520, 522 (5th Cir. 2001) (subjective
complaints must be corroborated by objective medical evidence). Likewise, the
ALJ’s conclusion that Quijas was able to perform her past relevant work is
supported by Quijas’ work history report.
      In sum, the ALJ’s determination that Quijas is not disabled is
      AFFIRMED.




                                        4